Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "one of the demountable exterior electrical connections."  There is insufficient antecedent basis for this limitation in the claim because the claims upon which claim 13 depends do not recite multiple demountable exterior electrical connections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halford in view of Benenati (US 6746231)
As to claims 1, 3, 6 and 8, Halford discloses a mould tool 100 comprising a plurality of tool parts which can be assembled to define an exterior surface of a moulded part, at least one of the tool parts comprising: a tool part body 106 for defining part of the exterior surface of the moulded part (surface of tool 100); a conduit (fig 3, 108, 110, para 43-46) contained within the tool part body being configured to transfer thermal energy between a liquid fluid contained in the conduit and the tool part body (fig 3, para 43-46); a heating element configured to heat fluid contained within the conduit (para 15-16, fig 12, para 47); and an electrical input configured to supply electricity to the heating element to heat the fluid so as to heat the tool part body (para 30, claim 32), wherein the at least one tool part further comprises a cooling element configured for cooling the tool part body (para 14-15, 19-21, 43-47, figs 2, 3, 11, 12, one tool pin in tool part body 106 has in line cooler an another pin has inline heater), wherein the at least one tool part further comprises a second conduit being configured to transfer thermal energy between fluid contained in the second conduit and the tool part body, and the cooling element is configured to cool fluid contained within the second conduit (second conduit is conduit associated with tool pin having cooler, (para 43-45) (figs 1-3, 9-12, para 12-31, 43-56).


Halford does not disclose the conduit is configured to seal the fluid in the conduit contained within the tool part body. 
Benenati discloses a mold tool 24 comprising plurality of parts wherein at least one tool part body 24 (fig 2) comprises a conduit 46 configured to seal the fluid in the conduit contained within the tool part body (fig. 6-7, col 3, line 20 - col 4, line 24) wherein doing such aids in achieving a constant and equal temperature within the tool part body in a cost effective and economical manner (col 1, line 44-57).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford such that the conduit is configured to seal the fluid in the conduit contained within the tool part body as taught by Benenati above as doing such aids in achieving a constant and equal temperature within the tool part body in a cost effective and economical manner.

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Halford and Benenati as applied to claim 1 above, and further in view of Graham (US 6149844).

As to claims 4-5, Halford and Benenati do not disclose a pump or accumulator as claimed in claims 4-5.  Graham discloses a mold tool wherein at least one tool part comprises a pump 17 and an accumulator 21 (fig 2, col 4, line 59 – col 5, line 26).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford and Benenati such that the tool part comprises a pump for circulating fluid and an accumulator configured for maintaining pressure within the conduit and accommodating thermal expansion of fluid contained in the conduit as taught by Graham above as such a modification enables pressure control and circulation of fluid (col 4, line 59 – col 5, line 26).  
As to claim 10, Halford and Benenati as modified by Graham above discloses the accumulator with respect to claim 5 above. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford, Benenati and Graham such that the tool part further comprises a second accumulator configured for maintaining pressure within the second conduit and accommodating thermal expansion of fluid contained in the second conduit as taught by Graham above as one of ordinary skill would have understood that the second accumulator would achieve the same advantage in the second conduit as the first accumulator in the first conduit.


Claims 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halford and Benenati as applied to claim 1 above, and further in view of Starkey (US 5984716).

As to claims 2 and 11-14, Halford does not disclose the electrical input being detachable, wherein the mold is configured so that upon assembly of the plurality of tool parts the electrical input of the at least one tool part is connected to an electrical output of one or more neighboring tool parts to form an electrical connection capable of supplying power to one of the neighboring tool parts.
Starkey discloses a mould tool with a plurality of tool parts wherein the mold is configured so that upon assembly of the plurality of tool parts the electrical input 40 of the at least one tool part 14 is connected to an electrical output 43/44 of one or more neighboring tool parts 12/52 to form an electrical connection capable of supplying power to one of the neighboring tool parts, wherein the input 40 is detachable (fig 1A-4, col 5, line 48 – col 8 ,line 6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford and Benenati such that the electrical input is detachable, wherein the mold is configured so that upon assembly of the plurality of tool parts the electrical input of the at least one tool part is connected to an electrical output of one or more neighboring tool parts to form an electrical connection capable of supplying power to one of the neighboring tool parts as taught by Starkey above as such as doing such simplifies the assembly and reduces complications from excessive wiring.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Halford and Benenati as applied to claim 1 above, and further in view of Kohama et al. (US 5407610).
Halford does not disclose a UV curing lamp for exposing the part to UV radiation.  However, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Halford and Benenati by adding a UV curing lamp for exposing the part to UV radiation as taught by Kohama (lamp 140, col 18, line 27 – col 19, lime 50) as such is well known curing device and reduces the risk of melting covering films (col 18, line 27-68).


Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748